Citation Nr: 0033726	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether income received by the appellant in 1999 exceeded the 
limit for entitlement to improved death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in February 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

As the RO is no doubt aware, new legislation has been enacted 
heightening VA's duty to assist a claimant and obtain records 
identified by the claimant.  Specifically, the RO is referred 
to the Veterans Claims Assistance Act of 2000,  Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified in 
scattered sections of 38 U.S.C., Chapter 51).  The RO should 
consider whether the statutorily heightened duty to assist 
and duty to notify the appellant might include greater 
assistance on the matters addressed in her February 2000 
written statement, to include whether "an adjustment to the 
1998 live pension benefits is applicable," and if she is 
"entitled to the pension rate my husband was receiving at 
the time of his death for 12/98."  These matters are 
referred to the RO for appropriate action.


REMAND

In a September 1999 RO hearing officer decision, the hearing 
officer stated that the case would be referred to a service 
representative to determine whether or not an adjustment in 
1998 live pension benefits was warranted based on unusual 
medical expenses paid for both the veteran and the spouse in 
1998.  In February 2000, the appellant wrote to the RO, 
asking which veteran's service representative the case would 
be referred to and whether she would be able to follow up 
with that person.  Based on the foregoing, and in light of 
what appears to be the appellant's very understandable 
difficulty comprehending the complex laws and regulations 
governing the multiple VA pension programs, the Board finds 
that the case must be remanded to the RO for the purpose of 
obtaining a representative to assist the appellant in 
development of her claim at the initial adjudication level.  
This will also afford her the opportunity to gain further 
understanding of the laws and regulations and evidence 
required to support her claim.

Also, the RO should act in accordance with the Veterans 
Claims Assistance Act of 2000, cited in the introduction 
portion of this action, in development and adjudication of 
the present case.
 
Additionally, clarification should be provided to the 
appellant regarding the precise laws and regulations applying 
to improved death pension benefits.  The appellant should be 
clearly and fully informed as to why the laws and regulations 
pertaining to improved death pension benefits are for 
application in the present case.  A precise distinction 
should be drawn between those laws and regulations (e.g., 38 
C.F.R. § 3.271 and § 3.272) and the laws and regulations 
pertaining to "old-law" pension benefits and "section 306" 
benefits (e.g., 38 C.F.R. § 3.262, and the table set forth in 
38 C.F.R. § 3.261).  The appellant should be provided a clear 
and full explanation as to why the RO has concluded that the 
laws and regulations pertaining to "old-law" pension 
benefits and "section 306" benefits are not for application 
in the present case. 

More specifically, discussion of 38 C.F.R. § 3.271, providing 
that "[p]ayments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under § 3.272," 
would be essential in this regard.  Though these regulations 
were set forth in the laws and regulations in the September 
1999 hearing officer's decision/supplemental statement of the 
case, the appellant needs to be explicitly informed as to why 
these regulations apply in the present case; why other 
potentially more favorable regulations do not apply; and if 
these regulations are dispositive against her claim in the 
present appeal, why this is so.  This explanation should 
include a specific and clear discussion, with citation to 
specific laws and regulations, as to the treatment of 
government life insurance under the laws and regulations in 
effect in the present case.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant should be informed as 
to the laws and regulations pertaining to 
obtaining representation in support of 
her claim or claims.  The appellant 
should further be offered practical 
assistance in obtaining a representative, 
since she has explicitly expressed an 
interest in representation in response to 
VA's offer to assist her in this regard.

3.  The RO should conduct any additional 
development appropriate in light of the 
newly received evidence and in the 
context of the Veterans Claims Assistance 
Act of 2000, discussed above.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  

Whether or not the appellant obtains representation, she (and 
her representative, if any) should be provided a supplemental 
statement of the case (clearly setting forth the laws and 
regulations applicable to her claim, as discussed above, and 
taking into consideration all evidence of record, to include 
any newly received evidence) and afforded an opportunity to 
respond.  The case should then be returned to the Board for 
final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


